Per Curiam :
It will not do to say that a tax title when lawfully established is not good and marketable; otherwise, the acts of assembly which provide for the sale of real estate for unpaid taxes would be rendered abortive. The assessment, in the case in hand, seems to have been regular; and of this fact the judgment must be regarded as conclusive.
The description of the property was sufficient to give notice to the owner had he made search; there was thus full warrant for the sheriff’s sale, and as that sale appears also to have been regular, the sheriff’s vendee took a good title to the premises in controversy.
The judgment is affirmed.